Citation Nr: 1725169	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disability, claimed as spontaneous pneumothorax. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1971 to August 1992.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This decision, in part, denied service-connection for a lung disability, claimed as spontaneous pneumothorax.  

A May 2016 Board decision remanded the claim for a lung disability for another VA examination.  In September 2016, the Veteran was scheduled for a hearing before the Board.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled, as such the hearing request has been withdrawn.  In December 2016, the Board again remanded the case for a supplementary opinion to consider the Veteran's January 2010 diagnosis of wheezing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on prior occasions, and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

The Veteran, in a statement received in March 2017, related his in-service pneumothorax to his time stationed at Camp Lejeune.  He also provided literature indicating that benzene causes lung problems.  Specifically, the Veteran stated that he was assigned to the 2nd Marine Division North Carolina, and was stationed there throughout the 1970s.  His service personnel record and STRs demonstrates that he was stationed at Camp Lejeune within the period enumerated in the Camp Lejeune Families Act of 2012 (January 1, 1957 to December 31, 1987).  

A May 2016 post-service military medical record noted a two millimeter pulmonary nodule in the right lower lobe.  The August 2016 VA examiner observed that this node was in the lung parenchyma, and that alluded that here may be some relation between this node and the Veteran's prostate cancer.  The September 2016 VA examiner noted that it was possibility that the lung nodule was metastasis from prostate cancer, but that there was no diagnoses at the time of writing.  The January 2017 VA examiner opined that this nodule was suggestive of an inflammatory versus an infectious process.  As the Veteran has not had an examination to determine whether he has a lung disability related to contaminated water at Camp Lejeune, one should be provided. 

In the December 2016 remand, the Board, in part, requested an addendum opinion to specifically provide an opinion as to whether it was as least likely as not as to the January 2010 diagnosis of wheezing was related to service.  However, this opinion was not provided, and as such the Board observes that a supplemental opinion is necessary. 

The September 2016 VA examiner noted that the Veteran was hospitalized three to four times in the last five years for shortness of breath and chest pain that the Veteran related to irregular heartbeat.  The Board notes that the claims file does not contain these records, and as they may help to substantiate the Veteran's claim efforts should be made to obtain them. 

The Veteran claimed that at some point in 1979 he underwent treatment for spontaneous pneumothorax at the Portsmouth Naval Hospital.  He filed a release for these documents in October 2010, but it does not appear that such records have been requested.  The record also shows that the Veteran has also claimed that he experienced this episode of spontaneous pneumothorax in 1978.  The Board notes that these military hospital treatment records are not within the claims file, and there is no indication that they are unavailable.  Further, a 1992 STR indicated that the Veteran was hospitalized in 1981 and 1989 for chest pain.  The Board also notes that these records are not within the claims file.  Accordingly, as these records may help substantiate the Veteran's claim, efforts should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to provide names and addresses of all medical care providers who treated him for any lung disability since service, to include any military hospitals and private medical providers.  Provide him with the opportunity to submit additional records in support of his claim of service connection for a lung disability, claimed as claimed as spontaneous pneumothorax.  This is to include the three to four hospitalizations since 2011 that Veteran indicated were for shortness of breath and chest pain related to irregular heartbeat.  
 
2. Please obtain any VA treatment records since the Veteran's separation from service, that have not already been associated with the claims file, to specifically include records pertaining to the evaluation and treatment of the Veteran's lung nodule since May 2016.  

3. Take appropriate action to locate all medical records from the Portsmouth Naval Hospital from 1978 and 1979 relating to the Veteran's spontaneous pneumothorax.  Please also take appropriate action to locate in-service hospital records from 1981 and 1989 related to the treatment of chest pain.  If these records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  After completing #1, 2, and 3 please arrange for the Veteran to be scheduled for a new VA examination with a new and appropriate examiner, to answer the following questions:  

a. Please identify whether any lung disability has been diagnosed since the Veteran filed the current claim in June 2010.  Please specifically address whether there is a respiratory disorder/disability associated with the diagnosis of wheezing in 2010; and

b. Please determine whether any lung disability diagnosed since 2010 is at least as likely as not (a 50 percent or greater probability) related to (incurred in/manifest/onset during/aggravated by) service.  The examiner is requested to consider and discuss as necessary:
i. any residuals of the 1978/1979 in-service occurrence of spontaneous pneumothorax; 
ii. the 2010 diagnosis of wheezing and whether it was indicative of a lung disability at the time it was diagnosed; and
iii. the May 2016 diagnosis of lung nodule.  

c. Is it at least as likely as not (a 50 percent or more probability) that the Veteran has a lung disability diagnosed since 2010 that is related to exposure to contaminated drinking water while stationed at Camp Lejeune in the 1970s?  The examiner is requested to consider and discuss as necessary the Veteran's 1978/79 in-service occurrence of spontaneous pneumothorax; the 2010 diagnosis of wheezing; the May 2016 diagnosis of lung nodule; and the articles the Veteran provided on both benzene and spontaneous pneumothorax.   

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

 5. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


